United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1196
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                    Stevie Williams, also known as Mississippi

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: January 14, 2019
                              Filed: March 12, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Stevie Williams pled guilty to conspiracy to distribute cocaine in violation of
21 U.S.C. § 846. The district court1 sentenced him to 120 months’ imprisonment. It


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
later reduced his sentence by 72 months. After release from prison, he violated the
conditions of his supervised release. The district court sentenced him to 18 months’
imprisonment and 12 months’ supervised release. Less than two months after release,
he again violated the conditions of release. The district court sentenced him to 36
months’ imprisonment. He appeals. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       Williams believes his above guidelines sentence (guidelines range was 7-13
months) is substantively unreasonable. This court reviews the substantive
reasonableness of a sentence for abuse of discretion. United States v. Beran, 751 F.3d
872, 875 (8th Cir. 2014). An abuse of discretion occurs if the district court “fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.”
United States v. Ceballos-Santa Cruz, 756 F.3d 635, 637 (8th Cir. 2014). This court
gives district courts “wide latitude to weigh the § 3553(a) factors in each case and
assign some factors greater weight than others in determining an appropriate
sentence.” United States v. Misquadace, 778 F.3d 717, 719 (8th Cir. 2015).

       Williams admitted violating the conditions of his release by committing third-
degree domestic assault against an intimate partner. However, he argues the court
erred in sentencing him above the guidelines because it “should have recognized that
a dismissal of the charge in state court mitigated against a lengthy sentence in federal
court.” This argument is unavailing. The district court was familiar with Williams;
it presided over his initial sentencing and first revocation. Imposing the sentence, it
considered the § 3553(a) factors, the photographic evidence of the victim’s injuries,
a recording of the victim’s account of the assault, Williams’ “repeated violations” of
conditions of release, his criminal history (which included drug charges, sexual
assault, and violation of a domestic abuse protection order), and the fact that he was
“previously a beneficiary of a downward departure or other unusual form of

                                          -2-
leniency.” The district court fully considered the record and allowed Williams to
speak before imposing its sentence. It did not abuse its discretion. See United States
v. Kreitinger, 576 F.3d 500, 504 (8th Cir. 2009) (collecting cases where this court
sentenced defendants outside the guidelines for reasons such as “numerous and
repeated violations of the terms of” supervised release and persistent criminal
conduct).

                                    *******

      The judgment is affirmed.
                     ______________________________




                                         -3-